Citation Nr: 1720646	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-36 946	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cholelithiassis with gall bladder disability. 

2.  Entitlement to service connection for right foot hammertoes.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to an initial rating in excess of 10 percent for hypertension.

6.  Entitlement to a compensable rating for left foot hammertoes.

7.  Entitlement to a compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION 

The Veteran served on active duty with the United States Navy from June 1987 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) from December 2007, August 2010, June 2011, and July 2015 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in first Winston-Salem, North Carolina and later Atlanta, Georgia.

In November 2012 the Veteran and his wife testified at a personal hearing as to the claim of service connection for glaucoma and claims for higher evaluations for hypertension and eczema.  The Veterans' Law Judge that conducted that hearing has since retired.

In February 2013 the Board, among other things, remanded the claim of service connection for glaucoma and higher evaluations for hypertension and eczema for additional development.  The Board also remanded the claim of service connection for cholelithiassis with gall bladder disability for the RO to issue a statement of the case.  A February 2015 rating decision thereafter granted the Veteran's hypertension a 10 percent rating effective the date of his claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In a September 2014 VA Form 9, the Veteran requested a videoconference hearing in connection with an issue that he had perfected his appeal to since the time of the November 2012 Board hearing (i.e., service connection for cholelithiassis with gall bladder disability).  Moreover, in reply to an April 2017 hearing clarification letter, the Veteran again notified the Board that he wanted a videoconference hearing in connection with this issue.  Therefore, the Board finds that the appeal must be remanded to provide the Veteran with the requested hearing.  See 38 C.F.R. § 20.700 (2016).

As to the claim for a compensable rating for left foot hammertoes, in July 2015 the Veteran filed a notice of disagreement as to the rating assigned this disability in the April 2015 rating decision.  To date, no further action has been taken by the AOJ.  Therefore, the Board finds that this issue must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED for the following actions:

1.  As to the claim for a compensable rating for left foot hammertoes, issue the Veteran a SOC.  Thereafter, only return this issue to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

2.  Schedule the Veteran for a Board videoconference hearing in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

